JOANOS, Judge.
Pan American World Airways and Travelers Insurance Co. (E/C) appeal from an order of the deputy commissioner awarding temporary partial disability benefits, finding claimant Silvious permanently totally disabled and awarding future medical benefits and reimbursement for drug and transportation costs. We find no merit in the allegations of error raised by the E/C except with regard to the award of future medical benefits. That issue was beyond the scope of the hearing below as set forth in the pretrial stipulation. See Scott Smith Oldsmobile v. Hoffard, 415 So.2d 886, 887 (Fla. 1st DCA 1982). The award of future medical benefits is therefore stricken and the order, as thus modified, is affirmed.
BOOTH and MINER, JJ., concur.